PCIJ_B_02_ILOCompetencePersonsAgriculture_LNC_NA_1922-08-12_ADV_01_NA_00_EN.txt. PERMANENT COURT OF INTERNATIONAL
JUSTICE.

FIRST (ORDINARY) SESSION.

PRESENT :
M. LODER, President,
M. WEIss, Vice-President,

Lord FINLAY,

MM. NYHOLM,
MOORE,
DE BUSTAMANTE,
ALTAMIRA,
ODA,
ANZILOTTI, Judges,

M. NEGULESCO, Deputy- Judge.

ADVISORY OPINION No. 2.

By a Resolution adopted on May 12tb, 1922, the Council
of the League of Nations, in conformity with Article 14 of
the Covenant, requested the Court to give an Advisory Opinion
on the following question :

‘Does the competence of the International Labour Organ-
isation extend to international regulation of the conditions of
labour of persons employed in agriculture ?”

By virtue of authority conferred by the Resolution, the
request of the Council was transmitted to the Court by the
Secretary-General of the League of Nations, by a letter dated
at Geneva, May 22nd, 1922. Accompanying this letter there
was a certified copy of the Resolution, and also a Memorandum
prepared by the International Labour Office, which the Coun-
cil had, by the same Resolution, requested to afford the Court
all the assistance which it might requirein the consideration
of the question submitted to it.

In conformity with Article 73 of the Rules of Court, notice

1922.
August Lath.
File: F.a.Il.
Docket I: I.

 

 
11

of the request was given to the Members of the League of
Nations through the Secretary-General of the League, to the
States mentioned in the Annex to the Covenant and to the
following organisations :

The International Federation of agricultural Trades
Unions ;

The International League of Agricultural Associations
(Internationaler Bund der Landwirtschaftlichen Genos-
senschaften) :

The International Agricultural Commission ;

The International Federation of Christian Unions
of Landworkers ;

The International Federation of Land-workers ;

The International Institute of Agriculture at Rome ;

The International Federation of Trades Unions ;

The International Association for the Legal Protec-
tion of Workers ;

The request was also communicated to Germany and
Hungary.

Finally, the Court decided to hear, at a public sitting, the
representatives of any Government and international organ-
isation which, within a fixed period of time, expressed a
desire to beso heard. This decision was brought to the know-
ledge of all the Members, States and organisations mentioned
above, and of the International Labour Office at Geneva.

The Court had at its disposal, when pronouncing its opinion,
the following documents :

1) A certified copy of a letter (undated) from the Di-
rector of the International Labour Office to the Secre-
tary-General of the League of Nations, together with a
note annexed thereto ; also a supplementary note dated
July 2oth, 1922;

2} A certified copy of a letter dated June 13th, 1922,
from the Foreign Minister of the Government of the
French Republic to the Secretary-General of the League
of Nations, together with a note from that Government,
and a note annexed thereto from the Society of Agricul-
turists of France; also a supplementary note dated

 
13

July r4th, 1922, submitted by the representative of the
French Government ;

3) A letter dated June r5th, 1922, from the Inter-
national Federation of Landworkers to the Permanent
Court of International Justice ;

4) A letter dated June 8th, 1922, from the President
of the Central Association of French Agriculturists to the
Vice-President of the Permanent Court of International
Justice ;

5) A letter dated June roth, 1922, from the President
of the International Institute of Agriculture to the Presi-
dent of the Permanent Court of International Justice ;

6) A note dated June 28th, 1922, addressed to the Court
by the International Federation of Christian Unions
of Landworkers ;

7) A telegram from the Swedish Government, dated
July 22nd, 1922 ;

8) A letter dated June 2oth, 1922, from the Inter-
national Federation of Agricultural Trades Unions to the
Registrar of the Court ;

9) A note dated July 6th, 1922, from the Italian
Government.

The Court also heard oral statements :

1) on behalf of the French Government ;

2) on behalf of the British Government ;

3) on behalf of the Portuguese Government ;

4) on behalf of the Hungarian Government ;

5) on behalf of the International Agricultural Com-
mission ;

6} on behalf of the International Labour Office ;

7) on behalf of the International Federation of Trades
Unions.

The following facts are established :

The General Conference, commonly known as the Inter-
national Labour Conference, at its first session, at Washington

 

 
15

in October and November, 1919, decided by a vote of 42 to
14 to place questions relating to agricultural labour on the
agenda of a future Conference. The second session, at Genoa,
in June and July, 1920, dealt mainly with the subject of
seamen,

In March, 1920, the Governing Body of the International
Labour Office, which, under Article 400 of the Treaty, settles
the agenda of the Conference, had included in the agenda
of the third session, which was to be held in 1921, the following
questions relating to the conditions of agricultural labour :

«2) Agricultural questions :—
a) The adaptation of the Washington decisions to
agricultural labour :—
i, Regulation of the hours of work ;
ii. Measures for the prevention of or providing
against unemployment and its consequences ;
iii. The protection of women and children.
b) Technical agricultural education ;
c) Living-in conditions of agricultural workers ;
d) Guarantee of the rights of association and combina-
tion ;
e) Protection against accident, sickness, invalidity
and old-age.”

The Swiss Government addressed to the Governing Body
on January 7th, 1921, a letter drawing attention to the diffi-
culties involved in the international regulation of the condi-
tions of labour in agriculture, and proposing that these ques-
tions be removed from the agenda, or that their consideration
be at least deferred. The Governing Body, in reply, called
attention to Article 402 of the Treaty, which provides that
the Government of any of the Members may formally object
to the inclusion of any item or items in the agenda, but that
the grounds of such objections shall be set forth in a reasoned
statement for circulation among all the Members of the
Permanent Organisation, and that the items to which objec-
tion is made shall not be excluded if at the Conference two-
thirds of the Delegates present vote in favour of considering
them. The Swiss Government did not pursue its request,

 

 
17

but made answer to the questionnaire prepared by the Inter-
national Labour Office, reserving the right to proceed under
Article 402, if it should think this desirable.

On May 33th, 1921, the French Government despatched
to the International Labour Office a memorandum particu-
larly referring to the regulation of hours of labour, and asking,
on the ground that the discussion of the subject would be
inopportune, that the question of agricultural labour be
withdrawn from the agenda of the forthcoming Conference.
On October 7th, 1921, however, the French Grovernment with-
drew this memorandum aad filed another, in which, without
abandoning the ground that the discussion of agricultural
questions was inopportune, it requested that all such questions
be withdrawn from the agenda, observing that the Treaty
did not «make specific mention of agricultural workers”,
and that, as doubts had been raised as to the competence of
the International Labour Office in such matters, this should
suffice for the postponement of all agricultural questions,
pending an examination of that subject.

In the final version of the agenda of the third session of
the International Labour Conference which was held at
Geneva in October rg21, the following items comprise the
questions relating to agriculture contained in the original
draft of the agenda :

2) Adaptation to agricultural labour of the Washing-
ton decisions concerning the regulation of the hours of
work.

3) Adaptation to agricultural labour of the Washing-
ton decisions concerning :—

a) Measures for the prevention of or providing
against unemployment ;
b) Protection of women and children.

4) Special measures for the protection of agricultural
workers :—

a) Technical agricultural education :

b) Living-in conditions of agricultural workers ;

 
19

c) Guarantee of the rights of association and combina-
tion ;

d) Protection against accident, sickness, invalidity
and old-age.

At the third meeting of the Conference on October 27th,
1921, a resolution was adopted by 74 votes to 20, reaffirming
the competence of the Conference in matters of agricultural
labour, and deciding to consider separately whether it was
opportune to maintain on the agenda each of the questions
above stated.

At the meeting on October 28th, Question 2 was removed
from the agenda, the vote for its retention standing 63 to 39,
or less than the requisite two-thirds. On the following day,
however, it was decided by a vote of go to 17 to retain Question
3, and by a vote of 93 to 13 to retain Question 4. The Con-
ference then proceeded to appoint a Committee to consider
these questions, together with certain draft conventions and
recommendations ; and on October 31st the Conference adopted
a resolution, on the motion of the British, Italian and Nether-
lands Delegations, to put the ,,regulation of hours of labour
in agriculture’ on the agenda of the next Conference. The
Conference later adopted three draft conventions and seven
recommendations concerning the protection of agricultural
workers.

At the 16th session of the Council of the League of Nations
on January 13th, 1922, the representative of France presented,
under instructions of his Government, a resolution to the
effect that the Permanent Court of International Justice
be requested to give an advisory opinion on the following
questions :

, 15 the International Labour Organisation competent
to deal with questions of agricultural labour ? If the reply
is in the affirmative, how far do its powers extend in this
matter ?”

The Council decided to postpone action upon this resolution
to one of the succeeding sessions, instructing the Secretary-
General to take the necessary measuresf or its future consider-
21

ation, including consultation with the International Labour
Office and with the technical advisers of the Secretariat of
the League.

At the 18th Session, on May 12th, 1922, the Council
decided to put the question now before the Court, whichrelates
only to the competency of the Organisation, and not to the
extent of that competency, if it exists.

On the facts thus set forth, the Court gives the following
opinion :

The question before the Court relates simply to the compet-
ency of the International Labour Organisation as to agricul-
tural labour. No point arises on this question as to the expe-
diency or the opportuneness of the application to agriculture
of any particular proposal.

The Treaty of Peace between the Allied and Associated
Powers, on the one hand, and Germany on the other, signed
at Versailles on June 28th, rgrq, is divided into fifteen Parts,
of which Part XIII relates to Labour. Part XIII is composed
of two sections, the first of which, opening with a Preamble,
embraces Articles 387-426, while the second, consisting of
Article 427, enunciates certain ,,General Principles”. Section I,
which is entitled ,,Organisation of Labour”, provides for a
, permanent organisation”, international in character, com-
monly called the International Labour Organisation. This
organisation consists (1) of a General Conference, to be held
at least once a vear, of Representatives of the Members of
the International Labour Organisation, and (2) of an Inter-
national Labour Office, controlled by a Governing Body.

The Conference is composed of Delegates nominated by the
Members of the Organisation, each Member being entitled
to name four, two of whom are Government Delegates,
and two non-Government Delegates, the latter , represent-
ing respectively the employers and the workpeople of each
23

of the Members”. Each Delegate may be accompanied by
advisers”, not exceeding two for each item on the agenda
of the meeting (Article 389).

The Governing Body of the International Labour Office
consists of twenty-four persons, as follows: twelve ,,repre-
senting the Governments’’, six elected by the Delegates
»representing the employers’, and six by the Delegates
,representing the workers”, and it is provided that of the
twelve persons representing the Governments, eight shall be
named by the Members ,,of the chief industrial importance’.
Any questions as to which are the Members of the chief
industrial importance shall be decided by the Council of
the League of Nations.” (Article 393.)

In considering the question before the Court upon the
language of the Treaty, it is obvious that the Treaty must be
read as a whole, and that its meaning is not to be determined
merely upon particular phrases which, if detached from the
context, may be interpreted in more than one sense.

It was much urged in argument that the establishment
of the International Labour Organisation involved an abandon-
ment of rights derived from national sovereignty, and that
the competence of the Organisation therefore should not
be extended by interpretation. There may be some force in
this argument, but the question in every case must resolve
itself into what the terms of the Treaty actually mean, and
it is from this point of view that the Court proposes to examine
the question.

As Part XIII expressly declares, the design of the Contract-
ing Parties was to establish a permanent labour organis-
ation. This in itself strongly militates against the argument
that agriculture, which is, beyond all question, the most ancient
25

and the greatest industry in the world, employing more thar
half of the world’s wage-earners, is to be considered as left
outside the scope of the International Labour Organisation
because it is not expressly mentioned by name.

The comprehensive character of Part XIII is clearly shown
in the Preamble, which declares that ,,conditions of labour”,
(conditions de travail), exist ,involving such injustice,
hardship and privation to large numbers of persons as to
produce unrest so great that the peace and harmony of the
world are imperilled”. An improvement of these conditions
the Preamble declares to be urgently required in various par-
ticulars, the examples given being (1) ,,the regulation of the
hours of work, including the establishment of a maximum work-
ing day and week” ; (2) ,,the regulation of the labour supply” ;
(3) the ,,prevention of unemployment” ; (4) the , provision of
an adequate living wage’’; (5) the ,,protection of the worker
against sickness, disease and injury arising out of his employ-
ment”; (6) the , protection of children, young persons and
women’ ; (7) ,,provision for old-age and injury” ; (8) , ,protec-
tion of the interests of workers when employed in countries
other than their own’ ; (9) ,,recognition of the principle of the
freedom of association” ; and (10) the ,,organisation of voca-
tional and technical education”.

The Preamble then goes on to state that the reason for
dealing with the enumerated measures internationally is that
the failure of any nation to adopt humane conditions of
labour is an obstacle in the way of other nations which desire
to improve the conditions in their own countries’. This in
itself is as applicable to navigation as to any industry, and it
is also applicable to some extent to fishing and to agriculture.
The adoption of humane conditions of labour in any of these
three industries might to some extent be retarded by the
danger that such conditions would form a handicap against
the nations which had adopted them and in favour of those
which had not, in the competition of the markets of the world.
27

, Moved”, then, so the Preamble declares, ,,by sentiments
of justice and humanity as well as by the desire to secure
the permanent peace of the world”, the High Contracting
Parties proceeded, in the very next clauses of the Treaty
(Articles 387, 388) to establish the ,,permanent organisation”,
»for the promotion of the objects set forth in the Preamble”

These are the terms in which the Treaty expressly defines
the competence of the International Labour Organisation, and
language could hardly be more comprehensive.

The language (Article 389) regarding the composition of
the General Conference is equally comprehensive. In each
delegation there is to be a representative of the ,,workpeople’’,
or, in the French text, travailleurs. This delegate, together
with his advisers, is to be chosen by the Government in agree-
ment with the ,,industrial organisations” most representative
of the ,,workpeople”. The French text speaks of organi-
sations professionnelles and of travailleurs without quali-
fication. The word , industrial” in the English text is applic-
able to agriculture, and the word professionnelles, the
English for which in the Preamble is ,,vocational’’, is in its
ordinary sense applicable to organisations of agricultural
workers.

So, when we come to Article 396, defining the functions of
the International Labour Office, we find that they include
»the collection and distribution of information on all subjects
relating to the international adjustment of conditions of indus-
trial life and labour”. The equivalent in the French text of
the phrase ,,conditions of industrial life and labour” is
conditions des travailleurs et regime du travail, the word
industriel not being used.

Further on, the Office is directed (Art. 396, paragraph 4)
to publish ,,a periodical paper dealing with problems of
industry and employment of international interest”. In the
French text the equivalent of ,,.employment”’ is the equally
wide word travail,
29
At the oral hearing there was much elaboration of the
argument that Part XIII could not have been intended to
comprehend agricultural labour, because certain of the
general principles enunciated in its second section, which
forms Article 427 of the Treaty, are inapplicable to agriculture.

The general principles enunciated in Article 427 are (x) that
“labour should not be regarded merely us a commodity or
article of commerce” ; (2) that the emplcyed as well as em-
plovers should enjoy ,,the right of association for all lawful
purposes” ; (3) that workers should be pai] ,,a wage adequate
to maintain a reasonable standard of life as this is understood
in their time and country” ; (4) that an &-hour day or a 48-
hour week should be adopted ,,as the standard to be aimed
at where it has not already been attained”’ ; (5) that ,,a weekly
rest of at least 24 hours, which should include Sunday wherever
practicable’, should be adopted; (5) that ,,child labour”
should be abolished, and such limitations imposed ,,on the
labour of young persons as shall permit the continuation of
their education and assure their proper physical development”;
(7) , that men and women should receive equal remuneration
for work of equal value” ; (8) that ,,the standard set by law
in each country with respect to the conditions of labour should
have due regard to the equitable economic treatment of all
workers lawfully resident therein” ; (a) that ,,each State should
make provision for a system of inspection, in which women
should take part, in order to ensure the enforcement of the
laws and regulations for the protection of the employed”.

That most of these principles are as applicable to agricul-
tural as to any other form of labour was not denied. It was not
even suggested that, in agriculture, labour should be regarded
merely as a commodity, that it should be forbidden to form
associations, that it should not be adequately compensated,
that it should be excepted from the rule of equal pay for work
of equal value, that it was not to have the benefit of legal
standards based on the equitable economic treatment of all
31

resident workers. The principles to which objection has been
made were the fourth, fifth, sixth and ninth.

Were it material now to consider whether, or to what extent
those principles are applicable to agricultural labour, it would
be pertinent to point out, as a matter of common knowlege,
that the general limitation of working hours and of child
labour has already, even with regard to agriculture, in some
measure been directly imposed by or has resulted from existing
legislation, and that there are other industries, admittedly
embraced in Part XIII, to which fixed and rigid limitations
of that kind would be as difficult of application as to agriculture.
But it is sufficient for the present question to say that this
difficulty is fully recognised in the Treaty, and that, while
no measure can be applied in any country that does not see
fit to adopt it, there is nothing in Article 427 that enjoins
the application of all the principles in their entirety by any
particular nation, or at any particular time, or to any partic-
ular kind of labour. On the contrary, their enunciation is
introduced with the explicit declaration that the Contracting
Parties ,,recognise that differences of climate, habits and cus-
toms, of econornic opportunity and industrial tradition, make
strict uniformity in the conditions of labour difficult of im-
mediate attainment’, but that, ,,holding as they do, that
labour should not be regarded merely as an article of commerce,
they think that there are methods and principles for regulating
labour conditions which all industrial communities should
endeavour to apply, so far as their special circumstances
will permit”. And it is to be observed that the Treaty, in
defining the powers of the General Conference, similarly
provides (Article 405) that ,,in framing any recommendation
or draft convention of general application, the Conference
shall have due regard to those countries in which climatic
conditions, the imperfect development of industrial organis-
ations or other special circumstances raake the industrial
conditions (French text Les conditions de l'industrie :)
33

substantially different, and shall suggest the modifications, if
any, which it considers may be required to meet the case
of such countries”. It is obvious that these clauses are in their
terms applicable to agriculture,

But, recurring to Article 427, its terms leave the Court in no
doubt as toitscomprehensive character. The first paragraph
takes pains to recite that the“ permanent machinery’ provided
in Part XIII is concerned with ‘the well-being, physical, moral
and intellectual’, of “‘industrial wage-earners”, or, as the
French text reads, travailleurs salariés. Here there is no
limitation or qualification. Nor was any to be expected,
in view of the fact heretofore pointed out, that Part XIII,
at the very outset, had broadly declared that the concern
of the permanent organisation was the amelioration of the
“conditions of labour’’ (conditions de travail).

The argument for incompetence is found, on analysis, to
rest almost entirely upon the contention that, because the
words indusivie and industrielle, which ordinarily refer to
manufactures, occur in the French text of certain clauses,
Part XIII as a whole must now be confined within that limit.

Before considering this contention in detail, it may be
helpful to examine the senses in which these words are used.

In the French dictionary by Littré, we find, under
Industrie, the following :

»4. Nom sous lequel on comprend toutes les opérations qui
concourent à la production des richesses : l’industrie agricole,
l'industrie commerciale et l'industrie manufacturière. L'industrie
agricole s'applique principalement à provoquer l'action produc-
tive de la nature ou à en recueillir les produits. . .. L'industrie
se dit quelquefois de tous les arts industriels, sauf agriculture,
par opposition à l’agriculture.”

 
35

The adjective industriel, industrielle, in the same dic-
tionary, is defined as signifying gui appartient à l’industrie,
and, while there can be no doubt that it is generally used in
a special and restrictive sense, the question here is in what
sense, reading the Treaty as a whole, it should be understood.

By Article 440 of the Treaty, it is provided that the English
and French texts ,,are both authentic” (feront foi).

In the Oxford Dictionary, among the definitions of ,,indus-
try”’ we find :

»4. Systematic work or labour ; habitual employment in
some useful work, now esp. in the productive arts or manufac-
tures. (This, with 5, is the prevalent sense). ... 5. A particular
form or branch of productive labour ; a trade or manufacture.”

In the same dictionary, the adjective ,,industrial’ is first
defined : ,,A. adj. pertaining to, or of the nature of industry
or productive labour ; resulting from industry.”’ In the exam-
ples given, the phrase , industrial fruits” is defined as , fruits
grown or cultivated by human industry”. As a substantive,
industrial” is defined as ,,one engaged in industrial pursuits”,
and the first example given is from the Pall Mall Gazette of
roth August, 1865, where we find this classification : ,,com-
mercials.... agriculturists.... and industrials”.

Evidently, the function of the French words industrie
and industriel is not essentially unlike that of the English
words ,,industry”’ and ,,industrial’’. Though used in a restricted
sense in opposition to agriculture, in their primary and general
sense they include that form of production. At the present
day the adjective is, especially in French, most commonly used
in relation to the arts or manufactures, and would ordinarily
be so understood, unless the context indicated that it was
to be interpreted otherwise, But the context is the final test,
and in the present instance the Court must consider the
position in which these words are found and the sense in which
they are employed in Part XIII of the Treaty of Versailles.

 
37

As to their position, it will be observed that, in the Preamble,
by which the field of activity of the International Labour
Organisation is defined, they do not occur at all. There the
fundamental words are ,,conditions of labour’? — conditions
de travail. So, as has been seen in the description of the organ-
isation in agreement with which the Governments are to
choose the work-peoples’ delegates and their advisers, the word
professionnelles, which, beyond all question, is wide enough
to include all forms of industry, is used. Again, in Article
409, relating to complaints made to the International Labour
Office by ,,an industrial association of employers or of work-
ers’, as to default by a Member in enforcing a convention,
the French text speaks of une organisation professionnelle
ouvrière ou patronale

Turning now to clauses containing the word 2ndustrielle,
reference may first be made to Article 412 which provides
for the formation of a panel from which a Commission of
Enquiry may be drawn for the purpose of investigating a
complaint made by a Member of the Organisation that another
Member is not securing the effective observance of any Con-
vention which both have ratified in accordar:ce with Part XIII,

The Article provides that the panel shall be composed of
persons of industrial experience’, the French text reading :
personnes compétentes en matières industrielles. Taking
this phrase in connection with the rest of the Treaty, the natu-
ral inference would appear to be that the phrase mafières
industrielles was intended to include the industry of agri-
culture. But, even if it were not so read the consequences
would be that there would seem to be merely a defect in the
constitution of the machinery in this particular instance, and
not that the powers given to the international organisation
with regard to conditions of labour were to be similarly
limited.

But the chief stress in the argument was placed on the use

 
39

of the phrase importance industrielle, in Article 393, and the
phrase communautés industrielles, in Article 427.

As has already been seen, Article 393 provides that the
eight persons representing the Governments in the Governing
Body of the International Labour Office shall be named by
Members, as the English text reads, ,,of the chief industrial
importance’, and, as the French text reads, dont l'importance
industrielle est la plus considérable. In Article 427 the phrase
industrial communities”, and in the French text, com-
munautés industrielles, occurs in an expression of opinion,
at the close of the Article, that the general principles enunciat-
ed in it will, if adopted and applied by , industrial communi-
ties” (communautés industrielles), confer lasting benefits upon
, the wage-earners of the world”.

In the arguments against the inclusion of agriculture, the
Court thinks that too much importance has been attached to
the occasional use in the Treaty of the French adjective
industriel. The word professionnel which has been used
in other clauses for the purpose of clearly including agri-
culture, is not applicable in all connections. For instance, in
Article 303, importance professionnelle would be too wide
in its meaning and industrielle is used to take the place
of the English word ,,industrial’’. It was in truth difficult
to find for this purpose any word in French which would not
be open to objection as either too wide or too narrow.

As regards the inclusion of agriculture, the Court is unable
to find in Part XIII read as a whole any real ambiguity. The
Court has no doubt that agricultural labour is included in it.
If there were any ambiguity, the Court might, for the purpose
of arriving at the true meaning, consider the action which has
been taken under the Treaty. The Treaty was signed in June,
1919, and it was not until October, 1921, that any of the Con-
tracting Parties raised the question whether agricultural
labour fell within the competence of the International Labour
Organisation. During the intervening period the subject of
agriculture had repeatedly been discussed and had been dealt
41
with in one form and another. All this might suffice to turn

the scale in favour of the inclusion of agriculture, if there were
any ambiguity.

Every argument used for the exclusion of agriculture
might with equal force be used for the exclusion of navigation
and fisheries. As has been pointed out already in this opinion,
the second session of the International Labour Conference
was almost entirely devoted to seamen. And in that session
a recommendation was also made on June 30th, 1920, for the
limitation of hours of work in the fishing industry. It was
never even suggested that either of these great industries was
not within the competence of the Labour Organisation.

Much prominence was given in the written and oral argu-
ments to the preparatory work of the Cornmission on Inter-
national Labour Legislation, by which Part XIII of the Treaty
was formulated and submitted to the Peace Conference.
Questions were raised by counsel for the French Government,
especially in a written memorandum filed with the Court after
the close of the oral hearings, as to the admissibility of this
kind of evidence in the present instance, the contention being,
in substance, that, as the terms of the Treaty clearly excluded
the claim of competence, there was no room for the consider-
ation of extrinsic evidence to the contrarv, and that Powers
who took no part in the preparatory work were invited to accede
to the Treaty as it stood, and did so accede. The Court does
not think it necessary to discuss these contentions, as it has
already on the construction of the text itself reached the con-
clusion that agricultural labour is within the competence of
the International Labour Organisation, and there is certainly
nothing in the preparatory work to disturb this conclusion.

 
43

FOR THESE REASONS :

The Court is of opinion that the competence of the Inter-
national Labour Organisation does extend to international regu-
lation of the conditions of labour of persons employed in agricul-
ture, and therefore answers in the affirmative the question
referred to it.

Done in English and French, the English text being
authoritative,

at the Peace Palace, The Hague, this twelfth day of
August, one thousand nine hundred and twenty two, in two
copies, one of which is to be placed in the Archives of the
Court, and the other to be forwarded to the Council of the
League of Nations.

(Signed) LODER,
President.

(Signed) À. HAMMARSK JOLD,
Registrar.

M. Beichmann, deputy-judge, took part in the deliberations
of the Court concerning the present opinion, but was com-
pelled to leave for Norway before the terms of the opinion
were finally settled.

M. Weiss, Vice-President, and M. Negulesco, deputy-judge,
availing themselves of the right accorded them under
Article 71 of the Rules of Court, declare that they are unable
to concur in the opinion given by the Court.

(Initialled) L.
(Initialled) À. H.

 
